DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner's Note.
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as", “able to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as"", “able to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as"", “able to” or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Claim Objections
Claim 4 objected to because of the following informalities: (there are). Appropriate correction is required.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

Claim Rejections - 35 USC § 112
         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claims will be examined as best understood.

Re claims 1 and 17     the term “its” is improper claim language rendering the claim vague and indefinite for examination. 

Re claims 1 and 17        the phrase "generally” is a relative term which renders the claim indefinite.  The term "generally”  is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Re claims 1, 2, 6, 9, 11, 13, 17 and 19        the phrase "approximately” is a relative term which renders the claim indefinite.  The term "approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Re claims 5, 8, 10, 14-16, 18 and 20        the term “the interior surface” is improper claim language rendering the claim vague and indefinite for examination.  It is unclear whether the interior surface is the same "the interior surface of the duct” recited in claims 1 and 17 or additional/different.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

Reference of Prior Art
Groninga et al. (US 20180057157, Tilting Ducted Fan Aircraft Generating A Pitch Control Moment).
Burdisso. (US  20110001017, UAV DUCTED FAN SWEPT AND LEAN STATOR DESIGN). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6, 7, 9, 11, 13 and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Groninga.

Re Claim 1          Referring to the figures and detailed description above, Groninga discloses:  A ducted fan comprising: a duct having a central longitudinal axis (24); 
a rotor hub and a stator hub extending along the central longitudinal axis (36); rotor blades extending from the rotor hub, each of the rotor blades operable to rotate about its own pitch-change axis (¶ 0029), the pitch-change axes lying in a rotor plane that is generally perpendicular to the central longitudinal axis (the collective pitch of blade assemblies changes the pitch around the blade longitudinal axis that is perpendicular to the central longitudinal axis), each of the rotor blades having a rotor trailing edge and a rotor chord length (each of the rotor blades having a rotor trailing edge and a rotor chord length as seen in items 40); 
stators extending from the stator hub to an interior surface of the duct, each of the stators having a stator leading edge and a stator thickness (44, 48); and 
a first separation between the rotor plane and the stator leading edge (seen in fig. 1C, items 44, 48). 
	However Groninga discloses the claimed invention except for first separation of not less than approximately 1.5 times the stator thickness.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include first separation of not less than approximately 1.5 times the stator thickness to maintain an adequate separation between the stator and the rotor blade, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

	Re Claim 2      Referring to the figures and detailed description above, Groninga, as modified above, discloses the claimed invention except for first separation of not less than approximately 1.5 times the stator thickness.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include first separation of not less than approximately 1.5 times the stator thickness to maintain an adequate separation between the stator and the rotor blade, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Re Claim 3      Referring to the figures and detailed description above, Groninga, as modified above, discloses The ducted fan of claim 1, wherein a number of the rotor blades and the stators is unequal (items 40, 44 and 48).

Re Claim 4      Referring to the figures and detailed description above, Groninga, as modified above, discloses: The ducted fan of claim 1, wherein there are more of the rotor blades than the stators (items 40, 44 and 48).

	Re Claim 6      Referring to the figures and detailed description above, Groninga, as modified above, discloses the claimed invention except for the first separation is approximately 1.5 to 2.7 times the stator thickness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the first separation is approximately 1.5 to 2.7 times the stator thickness to maintain an adequate separation between the stator and the rotor blade, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Re Claim 7      Referring to the figures and detailed description above, Groninga, as modified above, discloses: The ducted fan of claim 6, wherein a number of the rotor blades and the stators is unequal (items 40, 44 and 48).

	Re Claim 9      Referring to the figures and detailed description above, Groninga, as modified above, discloses the claimed invention except for the first separation is approximately 1.5 to 2.7 times the stator thickness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the first separation is approximately 1.5 to 2.7 times the stator thickness to maintain an adequate separation between the stator and the rotor blade, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

	Re Claim 11     Referring to the figures and detailed description above, Groninga, as modified above, discloses the claimed invention except for the first separation is approximately 1.5 to 2.7 times the stator thickness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the first separation is approximately 1.5 to 2.7 times the stator thickness to maintain an adequate separation between the stator and the rotor blade, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

	Re Claim 13      Referring to the figures and detailed description above, Groninga, as modified above, discloses the claimed invention except for the first separation is approximately 1.5 to 2.7 times the stator thickness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the first separation is approximately 1.5 to 2.7 times the stator thickness to maintain an adequate separation between the stator and the rotor blade, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Re Claim 17      Referring to the figures and detailed description above, Groninga, as modified above, discloses An aircraft comprising: a fuselage having a forward portion and an aft portion (12); and a tiltable ducted fan (24, 28) comprising: a duct having a central longitudinal axis; a rotor hub and a stator hub extending along the central longitudinal axis; rotor blades extending from the rotor hub, each of the rotor blades operable to rotate about its own pitch-change axis, the pitch-change axes lying in a rotor plane that is generally perpendicular to the central longitudinal axis, each of the rotors having a rotor trailing edge and a rotor chord length; stators extending from the stator hub to an interior surface of the duct, each of the stators having a stator leading edge and a stator thickness; and a first separation between the rotor plane and the stator leading edge of not less than approximately 1.5 times the stator thickness.
(Claim 17 is similar in scope to Claim 1; therefore, Claim 17 is rejected under the same rationale as Claim 1)

Claim(s) 5, 8, 10, 12, 14-16 and 18-20     is/are rejected under 35 U.S.C. 103 as being unpatentable over Groninga and further in view of Burdisso.

Re Claims 5, 14-16, 18 and 20     Referring to the figures and detailed description above, Groninga, as modified above, fails to teach as disclosed by Burdisso: The ducted fan of claim 1, wherein the stator leading edge is inclined toward the rotor plane extending from the stator hub to the interior surface (fig. 6, item 204).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Burdisso teachings of the stator leading edge is inclined toward the rotor plane extending from the stator hub to the interior surface into the Groninga, as modified above, to provide a stiff structure and to accommodate the swirl velocities induced by fan blades to enhance the aerodynamic performance of the ducted fan for optimum noise reduction.

Re Claims 8, 15     Referring to the figures and detailed description above, Groninga, as modified above, fails to teach as disclosed by Burdisso: The ducted fan of claim 1, wherein the rotor trailing edge is inclined toward the rotor plane extending from the rotor hub toward the interior surface (206).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Burdisso teachings of the stator leading edge is inclined toward the rotor plane extending from the stator hub to the interior surface into the Groninga, as modified above, to reduce the surface area of the blade where the angular velocity of the blade is higher towards the tip to have an equal distribution of lift along the surface of the blade.

Re Claims 10, 16     Referring to the figures and detailed description above, Groninga, as modified above, fails to teach as disclosed by Burdisso: The ducted fan of claim 1, wherein the stator leading edge is inclined toward the rotor plane extending from the stator hub to the interior surface (fig. 6, item 204); and the rotor trailing edge is inclined toward the rotor plane extending from the rotor hub toward the interior surface (206).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Burdisso teachings of the stator leading edge is inclined toward the rotor plane extending from the stator hub to the interior surface (fig. 6, item 204); and the rotor trailing edge is inclined toward the rotor plane extending from the rotor hub toward the interior surface into the Groninga, as modified above, to provide a stiff structure and to accommodate the swirl velocities induced by fan blades to enhance the aerodynamic performance of the ducted fan for optimum noise reduction and to reduce the surface area of the blade where the angular velocity of the blade is higher towards the tip to have an equal distribution of lift along the surface of the blade.

Re Claims 12, 19     Referring to the figures and detailed description above, Groninga, as modified above, fails to teach as disclosed by Burdisso: The ducted fan of claim 1, further comprising a second separation between the rotor trailing edge and the stator leading edge of not less than approximately the rotor chord length (fig. 6, the distance the rotor trailing edge and the stator leading edge near the hub depict the second separation as suggested in the drawing).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Burdisso teachings of a second separation between the rotor trailing edge and the stator leading edge of not less than approximately the rotor chord length into the Groninga, as modified above, to maintain an adequate separation between the stator and the rotor blade to enhance the aerodynamic performance and for optimum noise reduction.

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/            Primary Examiner, Art Unit 3642